Exhibit 10.2

 

 

                                          
                                                     

 

FUNDING AGREEMENT

This FUNDING AGREEMENT (this “Agreement”), dated as of December 31, 2006, is
made by and among Lepercq Corporate Income Fund L.P. (“LCIF”), Lepercq Corporate
Income Fund II L.P. (“LCIF II”), Net 3 Acquisition L.P. (“Net 3”), The Lexington
Master Limited Partnership (f/k/a The Newkirk Master Limited Partnership) (the
“MLP,” and each, an “Operating Partnership” and, collectively, the “Operating
Partnerships”) and Lexington Realty Trust, a Maryland real estate investment
trust, (f/k/a Lexington Corporate Properties Trust) (“LXP”).

Recitals

WHEREAS, in connection with the merger of Newkirk Realty Trust, Inc. (“NRT”)
with and into LXP, effective as of the date hereof (the “Merger”), LXP acquired
NRT’s general and limited partner interests in the MLP and LXP is the indirect
general partner of each of the other Operating Partnerships;

WHEREAS, cash distributions are made quarterly (the “Common OP Distributions”)
pursuant to the partnership agreements of each of the Operating Partnerships
(“Operating Agreements”) to the respective holders of limited partnership
interests (other than the preferred limited partnership units) (the “Common OP
Units”);

WHEREAS, LXP entered into the Merger on the condition, among others, that LXP
and the Operating Partnerships have jointly and severally agreed to fund each of
the Operating Partnerships’ obligations to make Common OP Distributions to the
extent of a Shortfall (defined below);

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1.            Distribution Obligations. From and after the Effective Time (as
hereinafter defined), if any Operating Partnership does not have sufficient cash
available to make its quarterly Common OP Distributions in an amount equal to
either (i) a specified distribution as set forth in the applicable Operating
Agreement with respect to the holder of such Common OP Unit or (ii) the cash
dividend payable with respect to a whole or fractional share of LXP common
shares into which such Common OP Unit would be converted if such Common OP Unit
would be redeemed for LXP common shares, as set forth in the applicable
Operating Agreement, then LXP and the other Operating Partnerships hereby
jointly and severally undertake to fund such Operating Partnership with, as
applicable, the difference between (x) the lesser of the amount set forth in the
foregoing clause (i) or (ii) and (y) the amount of cash available to such
Operating Partnership for distribution (the “Shortfall”), subject to the terms
and conditions set forth herein.

(a)          The Operating Partnerships shall be required to create and maintain
reserves as appropriate to fund their foregoing obligation.

 



 

--------------------------------------------------------------------------------

 

(b)         With respect to their joint obligations to each other, each
Operating Partnership (other than the Operating Partnership that has a
Shortfall) (the “Non-Shortfall OPs”) and LXP shall be responsible to fund its
Pro Rata Share (defined below) of the Shortfall on the date determined by LXP in
its discretion. Each Non-Shortfall OPs and LXP’s “Pro Rata Share” shall mean for
this purpose as of the relevant date, 100% times a fraction:

 

(i)

the numerator of which equals,

(1)          with respect to each Non-Shortfall OP, the number of outstanding
Common OP Units of such Operating Partnership (including those beneficially
owned by LXP); and

(2)          with respect to LXP, the number of outstanding LXP common shares
less the number of Common OP Units in all of the Operating Partnerships
(including the Operating Partnership with the Shortfall) beneficially owned by
LXP; and

(ii)       the denominator of which equals the aggregate of (i) total number of
outstanding Common OP Units (including those beneficially owned by LXP) of all
of the Non-Shortfall OPs, plus (ii) the amount determined in accordance with
Section 1(b)(i)(2) above;

provided, however, if Common OP Units have a redemption factor other than one,
appropriate adjustments shall be made to the foregoing formula.

(c)          Notwithstanding the provisions of Section 1(b), LXP, in its
discretion, may cause itself or any one or more of the Operating Partnerships to
contribute more or less than its Pro Rata Share to the funding of the Shortfall.

(d)          The amount of any dividend with respect to the LXP common shares
and the timing of their declaration and payment shall be made by LXP in its sole
discretion.

(e)          Each Operating Partnership’s obligations hereunder shall be
subordinate to such Operating Partnership’s obligation, if any, to make current
or liquidating distributions on its own respective outstanding Common OP Units
and preferred OP Units issued with respect to preferred shares of beneficial
interest of LXP classified as (i) 8.05% Series B Cumulative Redeemable Preferred
Stock, par value $0.0001 per share, and (ii) 6.50% Series C Cumulative
Convertible Preferred Stock, par value $0.0001 per share.

2.            Repayment Obligation. Amounts advanced by any Operating
Partnership or LXP on account of the Shortfall shall be deemed an inter-company
loan(s) to the Operating Partnership that suffered the Shortfall. Such
inter-company loan shall bear interest at prevailing rates as determined by LXP
in its discretion; provided, however, that the interest rate shall be no less
than the “applicable federal rate” (or similar replacement rate) set forth in
the Internal Revenue Code of 1986. Any payment of principal or interest on
account of any such inter-company loan(s) shall be at all times subordinate and
subject to the obligations of the borrowing Operating Partnership hereunder.

3.            Amendments to the Operating Agreements and Certificate of
Designation. The Operating Partnerships shall remain obligated under this
Agreement

 

 

2

 

--------------------------------------------------------------------------------

 

notwithstanding that, without any reservation of rights against the Operating
Partnerships, the Certificate of Designation and the Operating Agreement of each
Operating Partnership, and the Articles Supplementary may, from time to time, be
amended, restated, replaced, modified or supplemented.

4.            Term of Agreement. (a) This Agreement shall commence on January 1,
2007 only if the Consolidation (as hereinafter defined) has not yet then
occurred (the “Effective Time”). If the Consolidation shall occur at any time
after the Effective Time, the rights of the MLP to receive Shortfall advances
hereunder shall cease but the obligations of the MLP to make Shortfall advances
shall continue until the termination of this Agreement. This Agreement shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Operating Partnerships until the latest of the date
on which (i) no OP Units remain outstanding under any Operating Agreement; and
(ii) if applicable, each Operating Partnership has repaid the inter-company
loan(s) set forth in Section 2.

(b)          As used in this Section 4, the following terms shall have the
following meanings:

“Consolidation” means the contribution by LXP and its affiliates of 100% of
their economic interests in the LXP Entities to the MLP in exchange for
ownership interests in the MLP.

“LXP Entities” means the Operating Partnerships (other than the MLP), Lexington
Acquiport Company, LLC, Lexington Acquiport Company II, LLC, Lexington/Lion
Venture L.P., Triple Net Investment Company LLC, Lexington Columbia L.L.C., the
tenancy in common referred to as “Oklahoma City” in LXP’s Annual Report on Form
10-K for the year ended December 31, 2005, LXP Olympe Investments S.àr.l.,
Lexington Strategic Asset Corp., and all other subsidiaries of LXP that are
partnerships, joint ventures or limited liability companies.

5.            Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

6.            Waivers and Amendments; Successors and Assigns. None of the terms
or provisions of this Agreement may be waived, amended or supplemented or
otherwise modified except by a written instrument executed by each of the
Operating Partnerships and LXP. This Agreement shall be binding upon the
successors and assigns of the Operating Partnerships and shall inure to the
benefit of their respective successors and assigns and those of LXP.

 

 

3

 

--------------------------------------------------------------------------------

 

7.            Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York without
regard to principles of conflict of laws.

[SIGNATURE PAGE FOLLOWS]

 

 

4

 

--------------------------------------------------------------------------------

 

                                          
                                                     

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the date first written above.

LEPERCQ CORPORATE INCOME FUND L.P.

By: Lex GP-1 Trust, its general partner

 

By:/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

LEPERCQ CORPORATE INCOME FUND II L.P.

By: Lex GP-1 Trust, its general partner

 

By:/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

NET 3 ACQUISITION L.P.

By: Lex GP-1 Trust, its general partner

 

By:/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

THE LEXINGTON MASTER LIMITED PARTNERSHIP

By: Lex GP-1 Trust, its general partner

 

By:/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

 

Funding Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the date first written above.

LEXINGTON REALTY TRUST

 

By:/s/ T. Wilson Eglin

Name: T. Wilson Eglin

Title: Chief Executive Officer

 

 

 

 

Funding Agreement

 

 